Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT AND STATEMENT OF REASONS FOR ALLOWANCEInformation Disclosure Statement
2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, or applicant’s information disclosure statements filed July 1, 2019 and August 4, 2020 respectively, they have not been considered.
3.	Claims 1-4, 6-9 & 21-29 are allowed.
4.	Claims 5 & 10-20 have been cancelled by Applicant and new claims 21-29 were added in the Response of 02/16/2021.
The following is an examiner’s statement of reasons for allowance: 
5.	Applicant’s amendments & arguments including indicated allowable subject matter have overcome the rejections of the independent claim as previously set forth in the office action mailed on 11/25/2020. The limitations of previously objected to claim 5 are incorporated into independent claim 1 and claim 5 is cancelled in applicant’s response of 02/16/2021.
supplying the electronic control circuit with an operating voltage, the electronic control circuit having: one capacitor; one step-up MOSFET arranged in series with the one capacitor; and individual controls arranged for each of the plurality of electromagnetic actuators, each of the individual controls including: an upper MOSFET; an electrical coil; a lower MOSFET; and a shunt; and charging the one capacitor; and discharging the one capacitor to increase a coil voltage of each electrical coil during the mechanical switch-on operation to a value greater than the operating voltage”; and independent  29 discloses: “supplying the electronic control circuit with an operating voltage, the electronic control circuit having: one capacitor; one step-up MOSFET arranged in series with the one capacitor; and individual controls arranged for each of the plurality of electromagnetic actuators, each of the individual controls including an electrical coil and a Schottky diode configured to provide a charging current to the one capacitor; charging the one capacitor; and discharging the one capacitor to increase a coil voltage of each electrical coil during the mechanical switch-on operation to a value greater than the operating voltage” wherein all of the above apparatus limitations are supported by the method limitations of previously objected to method claim 5.

Claims 2-4, 6-9 & 26-28 are allowed because of at least due to their dependencies.

Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If 

Examiner: 	/Trung Nguyen/-Art 2866
			February 24, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866